Citation Nr: 1811902	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980, with service in the Army National Guard and the Army Reserves from January 1981 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for congestive heart failure, low ejection fraction, also claimed as heart failure.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

"Active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. See 38 U.S.C. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State. 38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1). Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty. 

The Veteran indicated that he has had four heart attacks since 1997, and that his first heart attack occurred while he was stationed in Bosnia with the National Guard, the second heart attack in 1998, the third heart attack in 1999, and the fourth heart attack in 2000, which resulted in triple bypass surgery.  See May 2014 Statement in Support of Claim.  Additionally, at his August 2017 videoconference hearing, the Veteran testified that the first time he experienced heart symptoms was around 1997, while he was with the 114th Field Artillery Battalion, and that immediately before he underwent a coronary artery bypass graft in 2000, he was discharged from the National Guard, but was inactive in the Reserves until March 2002.  Summarily, the Veteran asserts that he experienced symptoms and of episodes of a heart condition while he was in active service in the National Guard and Reserves.

However, after a review of the claims file, the Board finds that some of the Veteran's service records may still be outstanding and/or have not been associated with the claims file.  An August 2013 rating decision reflects that the Veteran's service treatment records (STRs) were received on September 26, 2011, and that service records from the National Guard were received on April 30, 2012.  However these documents are not associated with the claims file.  Rather, the actual document that is associated with a September 26, 2011 document merely indicates that the Veteran's STRs are in transit; and the actual April 30, 2012 document is a correspondence from the Department of the Army and Airforce Joint Force Headquarters, Mississippi National Guard, Adjutant General's Office.  

Rather, an April 30, 2012 correspondence informs that this office was unable to locate the Veteran's records.  However, this office also recommended that the AOJ should contact, in writing, the Army/Air Reserve Personnel Center in St. Louis, Missouri for information, thereby attaching an SF-180 form for the AOJ to request for this information, with pertinent instructions for requesting the information.  Nonetheless, despite a May 2013 Formal Finding on the Unavailability of STRs Memorandum, indicating that VA had exhausted all efforts at locating the Veteran's service records, there is no indication that the AOJ contacted and/or made an attempt to search for the Veteran's service records with the Army/Air Reserve Personnel Center in St. Louis, Missouri.  

Therefore, this matter is remanded for the AOJ to obtain and/or search for all outstanding service records, especially by contacting the Army/Air Reserve Personnel Center in St. Louis, Missouri, and associating them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army/Air Reserve Personnel Center in St. Louis, Missouri, per the instructions in the April 2012 Correspondence, to search for all outstanding service personnel records.  All unsuccessful attempts at obtaining the Veteran's service records must be noted on the claims file, and the Veteran must be notified in writing.

2.  Associate all available service records with the claims file, including, and not limited to, the service medical records and STRs that were identified in the August 2013 rating decision.

3.  Thereafter, if any missing service records are recovered, undertake any appropriate steps, including scheduling the Veteran for a VA examination to assess the etiology of his CAD or associated heart disease.

4.  After ensuring that the above-mentioned steps have been undertaken, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



